Citation Nr: 1445882	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-24 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left leg disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, L.M., J.R., and M.R. 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1975 and from March 1979 to May 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied an application to reopen the previously denied claim for a left leg disorder.    

The Veteran testified as to this matter before a Decision Review Officer (DRO) at the RO in October 2007, and then before the undersigned Veterans Law Judge at a hearing at the RO in February 2010.  A transcript of each hearing is of record.  

In April 2011, the Board reopened the previously denied claim for a leg disorder, and remanded the merits of the claim for additional development (in Volume 3).  Four additional volumes of evidence, as well as electronic records in Virtual VA and the Veterans Benefits Management System (VBMS), were received as a result.  

In November 2013 and July 2014, the Veteran and his representative waived review by the agency of original jurisdiction (AOJ) of any additional evidence that may be received after the last adjudication by the AOJ, which was in November 2012. 


FINDING OF FACT

There is no current left shin disability, and the Veteran's current left leg complaints are not associated with a disability that was incurred or aggravated by military service, to include as due to the reported left leg trauma and treatment for complications of an abscess.  




CONCLUSION OF LAW

The criteria for service connection for a left leg disability are not met.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA provided the Veteran with full notice regarding his service connection claim in October 2006, prior to the initial adjudication on appeal.  See 38 C.F.R. § 3.159(b).  

Additionally, the DRO and Board hearings focused on the elements necessary to substantiate the claim.  The Veteran provided information regarding his claim and responded to questions aimed at determining whether further information was needed to substantiate the claim.  Indeed, the Board remanded the case for further development in April 2011 based, in part, on information provided during the Board hearing.  To the extent that the DRO or Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, no prejudice is alleged or shown.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Rather, the Veteran and his representative have demonstrated actual knowledge of the required elements for service connection, and he has participated in the adjudication by submitting pertinent evidence and arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Accordingly, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA also obtained all identified, available records pertaining to the claim on appeal.  See 38 C.F.R. § 3.159(c).  As directed in the prior remand, the AOJ sent the Veteran a letter in May 2011 requesting him to clarify the facility or facilities in which he received treatment during service, and particularly whether it was at an American or German military or civilian facility, due to his seemingly conflicting statements in this regard.  The Veteran did not provide any additional information.  

Nevertheless, the AOJ attempted to obtain any inpatient or outpatient records dated from November 1974 through August 1975 concerning a left leg injury from the U.S. Army Hospital at Bremerhaven.  Previously, in April 2008, the National Personnel Records Center (NPRC) responded that no records from the Surgeon General's Office (SGO) were available.  Upon remand, via two responses in June 2011, the NPRC stated that a search was conducted for records dated from November 1974 to December 1974 at the U.S. Army Hospital and no such records were located, and that a search for clinical records from November 1974 through August 1975 for a leg injury at U.S. Army Hospital in Bremerhaven, Germany, produced no results.  There is no indication that a direct request to the U.S. Army Hospital was necessary.  The AOJ notified the Veteran in July 2012 of the efforts made, and that no records were found for treatment at the U.S. Army Hospital, and allowed him an opportunity to provide the missing records.  He did not provide any additional information in response.  Moreover, to the extent that any service records may possibly remain outstanding, there is no reasonable possibility that they would help substantiate the Veteran's claim, as his reports of injury and treatment in service have been considered, but the evidence shows no current left leg (shin) disability, as opposed to leg manifestations as discussed below. 

As directed in the prior remand, the AOJ obtained copies of records associated with the Veteran's Social Security Administration (SSA) disability benefits.  

The AOJ has also made multiple attempts to obtain any outstanding VA treatment records from San Juan since August 1975, as the Veteran has reported treatment for his claimed left leg disorder at that facility starting in 1976.  In May 2008, the AOJ received records dated in 1982, 1983, and 1988 from the VA facility; the claims file also included sporadic VA treatment records over the years, some of which were submitted by the Veteran.  As directed in the prior remand, in May 2011, the AOJ again requested copies of any VA treatment records from San Juan dated since the Veteran's discharge from service in August 1975.  The VA facility provided records from October 1982 through 2013 (contained in Volumes 3 through 6, and in Virtual VA and VBMS).  In October 2012, the San Juan VA facility stated that there were no more records prior to October 1982.  The AOJ notified the Veteran in October 2012 of the efforts made to obtain his VA treatment records, and the negative response regarding records prior to October 1982, and allowed an opportunity to provide the records.  He did not provide additional records.  

Upon remand, the AOJ afforded the Veteran a VA examination to determine the nature and etiology of any current left leg (shin) disability in July 2011.  See 38 C.F.R. § 3.326(a).  The examiner reviewed the claims file, recorded the Veteran's reports regarding injury and treatment in service for the left leg, as well as his current complaints, and conducted a physical examination that found a normal left shin.  Given the lack of a current left shin disability, the examiner indicated that he could not provide an opinion regarding whether any current shin disorder was related to the reported injury and treatment in service without resorting to speculation.  As such, the examiner's conclusion that no opinion could be offered was based on a review of all procurable and available evidence; the report reflects that it was based on the limits of medical knowledge or possibility, as opposed to the examiners' particular limitations, and the conclusion constitutes a valid opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Although additional records were associated with the electronic claims file in August 2012, those records were consistent with the records available to the VA examiner, and they do not include any other diagnosed left leg or shin disability.  In sum, there is no argument or indication that the examination or opinion is inadequate.

The Veteran has argued on several occasions that his past treatment records were lost due to negligence on the part of the military or VA, and he submitted a newspaper article discussing general investigations of administrative irregularities at the San Juan VA facility from 1992 to 2013.  See, e.g., statements in September 2012, August 2013, and January 2014.  Nevertheless, there is no affirmative evidence of any negligence or procedural irregularity in the Veteran's case.  In addition, VA has made multiple attempts during the processing of his claim to obtain records concerning the Veteran's time in service and afterwards based on the evidence he has provided.  The Veteran has a responsibility to cooperate in the development of his claim, and VA has conducted appropriate development in light of the information he has provided.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the claimant has a responsibility to cooperate in VA's duty to assist in developing evidence in connection with a claim).

Moreover, to the extent that any further service treatment records or VA records from 1975 to 1982 may exist, there is no indication that they would have a reasonable possibility of substantiating the Veteran's claim.  Rather, the Veteran's reports regarding the nature and circumstances of his left leg or shin injury, symptoms, and treatment during service (including for an abscess) and shortly after service have been considered along with the other evidence, both by VA adjudicators and by the VA examiner and treating providers.  Further, as discussed below, there is no indication of a currently diagnosed disability of the left leg or shin that may be eligible for presumptive service connection based on symptoms manifested within the first year following the Veteran's release from his first period of active duty in August 1975, or by August 1976.  See 38 C.F.R. §§ 3.307, 3.309 (concerning chronic disease presumption).  The available evidence includes the Veteran's identified treatment records within the one year following discharge from his second period of active duty in May 1982, or by May 1983.  Id.

In sum, the prior remand directives were substantially completed.  No additional notice or assistance would be reasonably likely to aid in substantiating the claim, any possible errors were not harmful to the essential fairness of the proceedings, and VA satisfied its duties to inform and assist in this case.  Sanders, 487 F.3d 881.  

II. Merits Analysis

Service connection will be granted for a disability, even if it is first diagnosed after discharge from service, where all of the evidence shows that the current disability was incurred or aggravated by disease or injury in active service.  38 U.S.C.A. §§ 1110, 1113(b), 1131; 38 C.F.R. § 3.303(a) & (d); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran initially sought service connection for a "left leg condition (shin)" in July 2004.  In a September 2005 rating decision, the AOJ denied service connection for left ankle degenerative joint disease, claimed as a left leg (shin) condition, and for lumbar spine myositis as secondary to the claimed left leg condition.  In September 2006, the Veteran asserted that he had never claimed myositis as secondary to a left leg condition, but was claiming a left shin condition due to an accident in service.  This was treated as the application to reopen the prior claim.

The Veteran asserts that his claimed left leg disorder is the result of an injury during service in Germany in 1974 or 1975.  He states that a truck backed into him, throwing him against a wall and causing injury to his left leg (shin), while he was stationed with the 8th Infantry Division in Jever, Germany.  The Veteran reports that he sought treatment at sick call a few days later and was transferred to the U.S. Army Hospital at Bremerhaven, where he underwent surgery for an abscess and was hospitalized for 5-6 months.  He has also reported treatment at a German military hospital in the town of Jever.  At various points, the Veteran has asserted that this injury and treatment occurred from June 1975 to December 1975, in the summer of 1975, at the beginning of 1975, and in late 1974.  The Veteran reports having continued left leg pain and progressive problems over the years since service, and that he first received VA treatment for this condition in 1976.  See, e.g., September 2006 claim and VA Form 21-4176 (report of accidental injury in support of claim), October 2007 statement; hearing transcripts.  

There are also statements from several lay witnesses in 2007 and 2013, indicating that these individuals were aware that the Veteran's mother attempted to find him in 1975 and was told that he was hospitalized in northern Germany due to an accident.  

The Veteran is competent to report the occurrence of an in-service injury to the left leg, observable symptoms during and after service, and treatment for such symptoms, as these are within his realm of observation.  See Jandreau, 492 F.3d at 1376-77.  The other lay witnesses are competent to report being told of his mother's attempts to find him and what she was told at that time, although these statements have low probative value because they are not from the mother herself.

There is conflicting evidence regarding the timing of the Veteran's left leg symptoms, as well as whether an in-service injury occurred.  As discussed below, even resolving doubt in the Veteran's favor regarding the occurrence of an in-service injury to the left leg or shin and treatment including for an abscess, the Board finds the Veteran to be not credible with regard to persistent symptoms since that time when compared with the other, more probative evidence of record.  

The Veteran's service personnel records confirm that he served in Germany starting in November 1974, and he was discharged from this period of service in August 1975.  There is no line of duty determination with respect to any left leg injury in the service personnel records, and no evidence of any left leg injury or disorder in the service treatment records (other than a fractured ankle, for which service connection was previously denied).  At his July 1975 examination shortly before discharge from this period of service, the Veteran reported a broken bone and referenced the left ankle, but he did not mention the left leg or shin.  To the extent that the Veteran may have received outpatient or inpatient treatment for a left leg injury at a hospital in Germany in 1974 or 1975, no such records were found.  Additionally, the Veteran's service treatment records for his second period of service through 1982 do not mention any problems with the left leg or shin. 

Available post-service medical evidence includes numerous VA treatment records dated from 1982 to 2013, including several VA examinations from 1982 forward.  However, the first time the Veteran referenced a left leg or shin injury during service was during the current proceedings relating to his September 2006 claim to reopen and February 2007 rating decision, after the previous denial of his claim.  

Lay evidence from the Veteran and others regarding in-service injury and the presence of left leg or shin symptoms since that time may not be rejected solely due to the absence of contemporaneous medical evidence; however, this circumstance may be considered along with the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that a witness's interest in the outcome may affect the credibility of testimony and may be considered together with other evidence).

Notably, at an August 2005 VA examination in connection with the previous denial of his July 2004 initial claim for a "left leg condition (shin)," the Veteran did not mention having sustained any left leg or shin injury or treatment during service.  Rather, the Veteran only referred to a left ankle fracture during service, and reported drainage of a left leg abscess a few years prior to the examination, with a history of three falls.  He also denied any history of surgery to the left shin at that time.  Although the Veteran used a cane constantly for ambulation at the time of this examination, the examiner noted that x-rays of the left leg conducted in August 2005 showed normal findings.  The examiner noted that the Veteran had severe loss of coordination and balance with high risk of falling due to AIDS neuropathy, and that he suffered from temporal amnesia with memory loss.  The examiner opined that any current left leg (shin) condition was not caused by or the result of the Veteran's reported left ankle fracture during service.  In an August 2005 VA spine examination report, the Veteran reported low back pain with radiation and a history of falls on the left leg.  The examiner diagnosed lumbar myositis, bulging discs at multiple levels of the lumbar spine, and AIDS neuropathy.  

The Veteran also did not mention a left leg or shin injury or treatment during several prior VA examinations, although those reports noted symptoms in the legs and diagnoses that are also referenced in his VA treatment records.  See, e.g., VA examinations in June 1982 (noting no skin disease on appendages, reporting other musculoskeletal problems but no reference to left leg or shin); June 1996 (noting diagnosis of HIV and history of heroin addiction, normal gait, but positive straight leg raise tests); and December 1997 (for HIV and spine diseases, reporting numbness of legs and history of loss of balance with possibility of falls, diagnosed with L5-S1diminished disc space with lumbar myositis and AIDS neuropathy).  

In a January 2007 VA treatment record, the Veteran reported for the first time for treatment purposes a history of left leg trauma at age 19 complicated by apparent abscess that was treated with drainage and "ABI" pellets.  On several subsequent occasions, the Veteran reported prior treatment in Germany for a broken left leg, being hit by a truck in the left leg and lumbar spine, and being treated for left leg abscess or pain during service.  See Virtual VA 8/31/12 CAPRI records (treatment in May 2007 p.510; June 2008 p.444; and February 2010 pp.236 and 327).  In September 2010, the Veteran reported left leg pain that had started recently in the area where he had an accident many years ago.  Similarly, in January 2011, the Veteran stated that his pain originated from trauma to the left leg and back.  See Virtual VA 8/31/12 CAPRI records (September 2010 p.235; January 2011 p.208).  At the July 2011 VA examination, the Veteran reported leg trauma with treatment in service, including for an abscess that was "drained and healed," and current pain in both lower extremities, but mostly the left one, that radiated from his low back.

Nevertheless, the Veteran's VA treatment records and VA examinations since 1982 reflect that his left leg complaints were attributed to a chronic low back disorder of degenerative disc disease with radiculopathy, residuals of a fractured left ankle, and HIV with AIDS neuropathy.  He has been treated for multiple abscesses on the leg and other areas, and he has used an ankle-fixation orthotic (AFO) or brace on the left leg for several years.  Similar to the August 2005 VA examination, VA treatment records in January 2007 noted the Veteran's complaints of left lower extremity weakness and pain with a history of falls, a reported left leg trauma in service with treatment for abscess and a left ankle fracture, and that he had been HIV positive since 1986.  The provider stated that the clinical history and physical examination were "compatible with peripheral neuropathy (HIV +)."  The provider also noted that electrodiagnostic findings were "most likely residuals from a chronic left L5 radiculopathic process."  The provider summarized that the Veteran had chronic low back pain and left leg neuropathic pain with an EMG that pointed toward chronic left L5/S1 radiculopathy, and that he benefitted from pain management and a left AFO for foot clearance.  Notably, even after the Veteran began reporting injury and treatment in service for left leg trauma and abscess in 2007, his treating providers gave similar assessments and impressions regarding his left leg.  For example, a June 2007 record noted a history of HIV and multiple skin abscesses during treatment for a left leg abscess, and a January 2011 record noted chronic left leg symptoms "most probably related to degenerative disc disease."  An April 2011 record also noted that the Veteran was using a left AFO for "old left radiculopathy with foot drop."  See Virtual VA 8/30/12 CAPRI records (treatment in June 2007 p. 505; January 2011 p.171; April 2011 p.120).

The Veteran's SSA records are consistent with his VA records, indicating that he was awarded disability benefits based on schizophrenia and symptomatic HIV, and that he also had chronic hepatitis c and degenerative disc disease at L5-S1.  

In light of the above, the Board finds that the Veteran is not credible with regard to having persistent and recurrent symptoms in the left leg or shin since any possible injury and treatment in service.  The records summarized above, and particularly those dated prior to the Veteran's application to reopen after the initial denial of his claim, are more probative than his reports during the course of the current appeal.  This is because such records were contemporaneous to the time when the Veteran alleges that his symptoms began and persisted, and many were years prior to the claim for benefits for a left leg or shin disability.  See Caluza, 7 Vet. App. at 511; Cartright, 2 Vet. App. at 25.  Further, the Veteran's reports to his treating providers, and particularly prior to 2007, are more probative than his reports for his VA claim because he had an incentive to tell the truth in order to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of reasons for the Board's decision).  

Moreover, the August 2005 VA examiner noted that the Veteran had memory difficulties due to temporal amnesia.  VA treatment records, such as in a January 2007 psychiatry note, also reflect that the Veteran "gets confused" and had a history of memory loss.  As such, the Veteran's memory as to the nature and timing of his left leg symptoms appears to be faulty, due to the passage of time or other factors; therefore, he is not a reliable historian and is not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

Additionally, it is reasonable to infer any left leg or shin symptoms that the Veteran may have had during service, to include any complications due to an abscess, resolved after such treatment, given that he did not complain of similar symptoms in his separation examination in August 1975, in service treatment records through 1982, or for many years thereafter.  Indeed, the Veteran reported several times for treatment since 2007 and at the July 2011 VA examination that the abscess was drained and healed during service.  Over many years of treatment, the Veteran reported symptoms in the legs that were attributed to various medical disorders diagnosed after service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)); see also Rucker, 10 Vet. App. at 73.  

Accordingly, the more probative evidence shows that the Veteran did not have continuing left leg or shin symptoms or left leg disability after any injury or treatment during service.  

The Veteran is not competent to provide a diagnosis for his current left leg or shin symptoms, or to offer an opinion as to the cause of any such disorder, especially in light of a lack of persistent and recurring symptoms since service.  Rather, these questions require interpretation of the medical evidence and medical expertise due to the Veteran's complex medical history and the involved bodily systems.  Jandreau, 492 F.3d at 1376-77.  

There is no medical evidence suggesting a link between the Veteran's current left leg symptoms or disability and service.  Although the Veteran reported to his VA providers that his left leg pain originated from trauma in service, such as in September 2010 and January 2011, these were still only the Veteran's statements or opinions.  The fact that these statements were recorded by a medical professional does not render them medical in nature, as they were unenhanced by medical comment.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Rather, as summarized above, the Veteran's providers and VA examiners over the years have repeatedly indicated that his left leg pain and other symptoms were related to other medical disorders, even after the Veteran began reporting a traumatic injury to the left leg with treatment for an abscess during service.  The Veteran is not service-connected for any of the conditions that his current left leg symptoms have been attributed to by medical professionals.  Indeed, his claims of service connection for a left ankle and low back disability were previously denied.  

Additionally, the July 2011 VA examiner found that the Veteran's left shin, in particular, was normal and concluded that no opinion could be offered without resorting to speculation regarding a relationship between any current left shin disorder and service, to include the reported leg trauma with treatment in service.  As noted above, x-rays of the left leg conducted in August 2005 were also normal.  Treatment records that were associated with the Veteran's electronic claims file after this VA examination were consistent with the records available to the VA examiner, and they do not reflect any other diagnosed left leg or shin disability.  

Accordingly, the preponderance of the evidence is against service connection for a left leg or shin disability; reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply.  The claim must be denied.  38 C.F.R. § 3.102. 


ORDER

Service connection for a left leg (shin) disability is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


